Citation Nr: 0838553	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  98-18 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excessive of 10 
percent from April 11, 1974, for post-traumatic stress 
disorder (PTSD) with bipolar disorder (previously classified 
as depressive disorder) (hereinafter "PTSD"). 

2.  Entitlement to an evaluation in excessive of 30 percent 
for PTSD for the period from October 7, 1999. 

3.  Entitlement to an evaluation in excess of 50 percent for 
PTSD for the period from April 6, 2000. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which awarded service connection for 
depression with anxiety and assigned an initial 10 percent 
evaluation effective December 7, 1994.  

By way of an August 2000 rating decision, the RO increased 
the disability rating to 30 percent effective October 7, 
1999.  Through a December 2001 decision, the Board awarded an 
earlier effective date of April 11, 1974, for the initial 
award of service connection and 10 percent rating for the 
depressive disorder.  In June 2002, the RO effectuated the 
award and assigned a 10 percent rating from April 11, 1974.  
In June 2006, the RO granted service connection for PTSD as 
related to the service connected bipolar disorder (which 
essentially recharacterized the veteran's service-connected 
psychiatric disability) and assigned a single 50 percent 
rating from April 6, 2000.  The disability previously 
classified as depressive disorder was reclassified as PTSD 
with bipolar disorder, which is reflected on the cover page 
of the instant decision.  

As the veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation, it follows that his claim 
remains in controversy as less than the maximum benefit 
available has been awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).  Since the veteran appealed the decision that 
assigned the initial rating, the Board will consider whether 
a higher evaluation is warranted for the psychiatric 
disability at any stage since the effective date of service 
connection.  See Fenderson v. West, 12 Vet. App 119 (1999). 

The veteran appeared before a now retired Veterans Law Judge 
in September 2001. The veteran was afforded the opportunity 
for a new hearing in August 2008, which he declined.  The 
veteran asked that his claim be considered based on the 
evidence of record.  The Board notes that the veteran 
presented testimony before his local RO in November 2006. The 
transcript has been associated with the claims folder.  

The issues have been recharacterized as they appear on the 
cover page of the instant decision.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Between April 11, 1974, and November 6, 1996, the 
veteran's PTSD was productive of no more than psychoneurotic 
symptoms of emotional tension or other evidence of anxiety 
productive of moderate social and industrial impairment.  

3.  Between November 7, 1996, and October 6, 1999, the 
veteran's PTSD was productive of no more than occupational 
and social impairment due to mild or transient symptoms. 

4.  From October 7, 1999, the veteran's PTSD has been 
productive of occupational and social impairment due to 
disturbances of motivation and mood, as well as difficulty in 
establishing and maintaining effective work and social 
relationships.  

5.  From October 7, 1999, the veteran's PTSD has not been 
productive of: obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; or neglect of personal appearance and 
hygiene.


CONCLUSIONS OF LAW

1.  The criteria for initial evaluation in excess of 10 
percent for PTSD between April 11, 1974, and October 6, 1999, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.132 (1974), (1988); 38 C.F.R. §§ 3.102, 4.130 
(2007).

2.  The criteria for a 50 percent evaluation for PTSD from 
October 7, 1999, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.130 (2007).

3.  The criteria for an evaluation in excess of 50 percent 
for PTSD from October 7, 1999 (previously from April 6, 
2000), have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.132 (1974), (1988); 38 C.F.R. §§ 3.102, 
4.130 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
redefined VA's duty to assist the veteran in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim.  Proper notice should inform the 
claimant of what subset of the necessary information or 
evidence, if any, the claimant is to provide, and of what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

The Board notes the veteran filed his claim prior to the 
enactment of the VCAA.  This appeal arises from the veteran's 
disagreement with the initial evaluations assigned following 
the grant of service connection for PTSD.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The veteran's lay assertions 
of effects of the service-connected disability on employment 
and his daily life, indicate an awareness of the evidence 
necessary to substantiate the claim for a higher evaluation 
and no further analysis in that regard is necessary.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA and 
private outpatient treatment records, VA examination reports, 
and the transcript from the November 2006 RO hearing.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

As noted in the introduction, the veteran is appealing the 
original assignment of the evaluations following the award of 
service connection for PTSD.  As such, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

The Board notes that applicable rating criteria for 
psychiatric disabilities changed during the time period 
covered by the appeal.  Specifically, pertinent regulations 
were changed effective January 19, 1988, and November 7, 
1996.  VA's General Counsel has held that where a law or 
regulation changes during the pendency of an appeal, the 
Board should first determine which version of the law or 
regulation is more favorable to the veteran.  If the 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-2000 (April 10, 2000).  

April 11, 1974, to October 6, 1999

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration, finds that the veteran's 
PTSD more closely approximates the criteria for the currently 
assigned 10 percent rating from April 11, 1974, to October 6, 
1999.  

a.  April 11, 1974  to November 6, 1996

Prior to January 19, 1988, the Schedule of Ratings under 
38 C.F.R. § 4.132 separated mental disorders into various 
categories, to include psychotic disorders, organic brain 
disorders, psychoneurotic disorders, and psychophysiologic 
disorders.  The disorder has been characterized as 
psychoneurotic.  

A 10 percent rating was assigned for psychoneurotic disorders 
with less than the criteria for the 30 percent, with 
emotional tension or other evidence of anxiety productive of 
moderate social and industrial impairment.  38 C.F.R. 
§ 4.132.  (1974).  A 30 percent was assigned for definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce considerable 
industrial impairment.  Id. 

The Board notes that minimal statutory changes were made 
effective as of January 19, 1988.   The rating criteria 
remained the same but for the criteria for 30 percent under 
psychoneurotic disorders, which directed that a 30 percent be 
assigned for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people.  For a 30 percent rating, the psychoneurotic symptoms 
would have to result in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  38 C.F.R. § 4.132 (1988) 
(Emphasis added).    

The pertinent facts are as follows.  Prior to his discharge 
from service, an October 1968 letter from Dr. AML revealed 
the veteran first sought help in January 1968 for marital 
difficulties.  Thereafter, he began undergoing weekly therapy 
for behavioral symptoms varying from elation to depression.  
The veteran was discharged from service in December 1969.  
Post-service, a March 1970 report of VA examination was 
negative for any psychiatric complaints or findings. 

There is no medical evidence dated between 1970 and the next 
report of VA examination dated in February 1995.  While 
adaptive functioning for social and vocational activity was 
considered to be poor in February 1995, this is contrary to 
written statements from the veteran.  He simply indicated 
that he couldn't commit to the practice of the law and had 
difficulty communicating with his family.  There was no 
evidence that the veteran's psychiatric disorder produced 
either considerable or definite industrial impairment.  

Employment history submitted by the veteran showed that he 
worked for the legal services program for the poor between 
February 1970 and June 1972.  Beginning in December 1972, he 
worked for the New York City Housing Development 
Administration for about 1.5 years.  

Thereafter, he went into private practice and studied art and 
architecture between 1974 and 1978 at Cooper Union College.  
It appears, the veteran enrolled in the New York University 
Graduate Taxation Department for a year as well.  He took a 
part-time job with the New York City Department of City 
Planning, for which he ended up taking a leave of absence 
from Cooper Union to accept a position as an attorney.   He 
indicated that he was asked to leave after approximately two 
years for speaking out in public about a sensitive planning 
matter.  

Subsequently, he obtained another part-time job with a lawyer 
in Queens, as well as doing his own private practice.  He 
then worked in a private legal clinic for two years.  He 
moved to New Jersey in 1984, was admitted to practice in 
1985, and took a job with a personal injury law firm in 
Newark.  He indicated that he left because it was not 
challenging and decided to again pursue private practice, 
which continued to last up until at least 1991.  The Board is 
not clear when he began his volunteer work or the part-time 
position with the Public Defender.  It also appears that he 
became well known in his community as an installation artist.

A treatment plan from MF, Ph.D., dated in January 1996 showed 
that the veteran's baseline work and interpersonal 
functioning were fair.  

While a 10 percent rating is appropriate during this time 
period, there has been no objective evidence of 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce either considerable or definite industrial 
impairment.  38 C.F.R. § 4.132 (1974), (1988).  As such, a 
rating in excess of 10 percent is not warranted for this 
period.

b.  November 7, 1996 to October 6, 1999

Effective November 7, 1996, changes were made in the rating 
criteria for mental disorders, which the Board finds are more 
beneficial to the veteran.  A 10 percent rating was assigned 
under 38 C.F.R. § 4.130, for occupational and social 
impairment due to mild or transient symptoms, which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress or symptoms 
controlled by continuous medication. 
 
A 30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130

The pertinent facts during this period are as follows.  Upon 
VA examination in July 1997, the veteran indicated that he 
was practicing law and did some painting and sculpting.  He 
also did some work for veterans.  Mental status examination 
showed the veteran to be alert and oriented.  Speech was 
normal in rate and volume.  His mood was anxious.  He was 
able to verbalize and communicate well.  Concentration was 
good.  The veteran denied any current suicidal or homicidal 
ideation.  The veteran denied auditory or visual 
hallucinations and paranoia.  He was not tangential or 
circumstantial.  Insight and judgment were good.  

He was assigned a Global Assessment of Functioning Scale 
Score (GAF) of 80, which according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV), is indicative 
of transient symptoms and expectable reactions to 
psychosocial stressors, if present, and no more than slight 
impairment in social or occupational functioning.  The 
examiner specifically noted the veteran was not socially or 
occupationally  impaired.  He was competent to handle his own 
financial affairs. 

An August 1998 statement from Dr. MT shows the veteran was 
hospitalized for complaints of loss of interest, insomnia, 
irritability, depression, anxiety, and feelings of self-
doubt.  The veteran had a GAF of 55 on admission, which 
showed some moderate symptoms.  At discharge he had a GAF of 
70 showing only some mild symptoms.  Dr. MT noted the veteran 
had improvement in mood, self-esteem, anxiety, as well as 
improving his functioning at work and with his family, after 
treatment. 

While a 10 percent rating is appropriate during this time 
period, there has been no objective evidence of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events) so as to 
warrant an increased 30 percent rating.  38 C.F.R. § 4.130 
(1997).

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 10 
percent rating from April 11, 1974, to October 6, 1999,  
which has been assigned.  See Fenderson, 12 Vet. App. at 126. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

October 7, 1999, to the Present 

From October 7, 1999, the veteran was assigned a 30 percent 
disability evaluation, the criteria for which were set out 
previously.   A 50 percent disability evaluation is assigned 
for mental disorders where the evidence shows occupational 
and social impairment due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration, finds that the veteran's 
PTSD more closely approximates the criteria for a 50 percent 
rating from October 7, 1999, and no higher rating is 
warranted from this point.  While the objective medical 
evidence shows a definite increase in the severity of the 
veteran's psychiatric disorder from October 7, 1999, symptoms 
waxed and waned between this date and April 6, 2000, when the 
RO awarded an increased 50 percent rating.  

The Board is unable to find a discernible demarcation in the 
claims folder as to when the veteran's PTSD began to increase 
in severity to give rise to the 50 percent between October 7, 
1999, and April 6, 2000.  Thus, in making this retroactive 
award, the Board shall afford the veteran all reasonable 
doubt and find that the overall symptomatology presents a 
disability picture more consistent with the criteria for a 50 
percent rating from October 7, 1999.  However, at no time 
from October 7, 1999, has the veteran's PTSD been productive 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships so as to warrant a 70 percent rating.  Id.

In this regard, upon VA examination in October 1999, the 
veteran complained of continued feelings of self-doubt, 
anxiety, and depression.  He had been employed doing legal 
work for 29 years off and on since his discharge from 
service.  The veteran denied flashbacks and intrusive 
thoughts.  Mood was depressed.  He denied excessive startle 
reactions.  The veteran was alert and oriented times three.  
Affect was normal and mood was depressed.  There was no 
disturbance of mental stream, thought, or perception.  The 
veteran denied suicidal or homicidal ideation.  Memory and 
concentration were intact.  There was no cognitive deficit.  
Insight was poor.  Judgment was adequate.  The veteran was 
assigned a GAF of 70, indicative of mild symptoms.  

VA outpatient treatment records dated in 2000 show the 
veteran repeatedly sought treatment for depression, mood 
swings, and self-esteem issues.  His speech fluctuated 
between rapid and rambling to normal.  Judgment was 
classified as fair.  The veteran denied suicidal and 
homicidal ideation.  GAF scores ranged from 75 in March 2000, 
50 in April 2000, and 70 in May 2000 indicative of transient 
to serious symptoms.

Upon VA examination in May 2002, the veteran complained of 
bad dreams and irritability.  He gave a history of mood 
swings.  He denied hallucinations.  He was somewhat 
hypervigilant.  The veteran was working as a public defender 
and a solo practitioner. 

Mental status examination showed his mood to be neutral.  
Affect was appropriate and there were no perceptual problems.  
Thought process was remarkable for tangentially and 
circumstantiality.  Thought content was normal.  The veteran 
denied suicidal or homicidal ideation.  He was oriented in 
all spheres.  Insight and judgment was fair, as was impulse 
control.  The veteran's memory was three out of three.  The 
examiner noted the veteran was isolative.  He was assigned a 
GAF of 50 indicative of serious symptoms.  

The veteran was afforded an additional examination in 
November 2002.  The veteran continued to be employed.  The 
veteran still complained of hypervigilance, depression, poor 
energy, and poor concentration.  The veteran endorsed 
irritability and some instance of road rage.  Mental status 
examination again showed the veteran to have no perceptual 
problems.  Thought process was still remarkable for 
tangentially and circumstantiality.  Thought content was 
normal  There was no suicidal or homicidal ideation.  Insight 
and judgment were fair.  The veteran was additionally 
diagnosed with PTSD.  His GAF for bipolar disorder was said 
to be 50 because of moderate symptoms and some isolative 
behavior.  The PTSD was assigned a GAF of 70 indicating mild 
symptoms. 

VA outpatient treatment records dated between 2001 and 2003 
show the veteran continued to seek treatment for complaints 
of sleepless, depression, irritability, and anger with his 
wife.  He repeatedly denied auditory or visual 
hallucinations, as well as suicidal and homicidal ideation.  
Insight and judgment were good.  There was no psychotic 
process present.  The veteran was noted on multiple occasions 
to be well groomed and alert.  The veteran continued to 
remain employed as a public defender.  

Additional VA treatment records dated between 2004 and 2005 
contained GAF scores ranging from 55 in September 2004 to 70 
in May 2005 showing the presence of moderate to mild 
symptoms.  In July 2004, while the veteran had some suicidal 
thoughts, he had no plan.  He was a bit obsessive and mildly 
tangential in February 2005.  There was some social isolation 
in March 2005, but by May 2005 he was less irritable.

The veteran was afforded a final VA examination in June 2005.  
He presented with complaints of intrusive thoughts and 
nightmares about his service days.  He endorsed some anger 
and isolation.  He was hypervigilant and startled easily at 
loud noises.  He complained of depression, poor energy, and 
poor concentration.  The veteran was working as an artist and 
fiduciary for other veterans.  Mental status examination 
showed him to be dressed casually and cooperative.  Mood was 
neutral.  Affect was appropriate.  Speech was pressured.  
There were no perceptual problems.  Thought process was 
remarkable for tangentially and circumstantiality. Thought 
content was normal.  There was no suicidal or homicidal 
ideation.  He was oriented in all spheres. Insight and 
judgment were fair.  He was assigned a GAF of 45 indicative 
of serious symptoms.  

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 50 
percent rating from October 7, 1999,  which has been awarded 
in the instant decision.  See Fenderson, 12 Vet. App. at 126. 

In reaching these determinations, the clinical manifestations 
of the veteran's PTSD and their effects on the veteran's 
earning capacity and ordinary activity have been considered.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41 (2003).  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  

Extraschedular Consideration

In the present case, the evidence does not reflect that the 
veteran's PTSD has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
between April 11, 1974, and October 6, 1999, for PTSD with 
bipolar disorder (previously classified as depressive 
disorder) is denied.

Entitlement to a 50 percent evaluation from October 7, 1999, 
for PTSD with bipolar disorder (previously classified as 
depressive disorder) is granted subject to the controlling 
regulations governing monetary awards. 

Entitlement to an evaluation in excess of 50 percent from 
October 7, 1999, (previously from April 6, 2000) for PTSD is 
denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


